United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
FEDERAL JUDICIARY, U.S. DISTRICT
COURT -- EAST NY, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0407
Issued: May 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 5, 20161 appellant filed a timely appeal from a June 9, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between the last merit decision dated January 5, 2015 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from June 9, 2016, the date of OWCP’s last decision, is
December 6, 2016. Since using December 19, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is December 5, 2016, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
the request was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 27, 2014 appellant, then a 51-year-old career law clerk, filed a traumatic
injury claim (Form CA-1) alleging that on February 10, 2014 she tripped and broke her right
hand wrist bone. She stopped work on February 10, 2014 and returned to work on
February 18, 2014. By decision dated April 23, 2014, OWCP accepted the claim for right wrist
fracture.
On November 21, 2014 appellant filed a claim for a schedule award (Form CA-7).
By letter dated December 2, 2014, OWCP requested that appellant submit a report from
her attending physician addressing her work-related condition, the date of maximum medical
improvement (MMI), objective findings, subjective complaints, and an impairment rating
rendered according to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (A.M.A., Guides).4 Appellant was afforded 30 days to
provide the requested information. She did not respond.
By decision dated January 5, 2015, OWCP denied appellant’s claim for a schedule award
as the evidence was insufficient to establish that she sustained permanent impairment of a
scheduled member or function of the body.
By letter dated January 8, 2015, received January 26, 2015, appellant informed OWCP
that she was requesting an extension of time to submit a report from her physician in support of
her claim as she was unable to obtain an appointment with her physician until January 6, 2015.
In a January 6, 2015 medical report, Dr. Brian Mehling, a Board-certified orthopedic
surgeon, reported that appellant sustained a right wrist fracture in February 2014. He provided
examination findings and noted his review of diagnostic testing. Dr. Mehling opined that
appellant had reached MMI on January 6, 2015. He noted significant decreased range of motion
in all planes of the right wrist as well as supination and pronation. Dr. Mehling further found
decreased strength, atrophy, and ankyloses of the right wrist with subjective complaints of pain
and discomfort. He concluded that appellant had 50 percent permanent impairment of her right
wrist.
By letter dated February 9, 2016, appellant reported that she had requested
reconsideration of her claim in February 2015, but had not heard back from OWCP.
By letter dated March 7, 2016, appellant reported that she had not received any updates
on her schedule award claim. She summarized telephone calls and letters previously sent to
OWCP regarding the status of her claim, as well as reconsideration requests which she had
4

A.M.A., Guides (2009).

2

timely submitted. Appellant provided attachments documenting the prior letters and telephone
calls made to OWCP.
By decision dated June 9, 2016, OWCP denied appellant’s reconsideration request as it
was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
OWCP regulations provide that to be entitled to a merit review of an OWCP decision, an
application for reconsideration must be received by it within one year of the date of OWCP’s
decision for which review is sought.5
OWCP, however, may not deny an application for review solely because the application
was untimely filed. It may consider an untimely application for reconsideration if the evidence
or argument contained in the reconsideration request demonstrates clear evidence of error on the
part of OWCP.6 In this regard, OWCP will conduct a limited review of how the newly submitted
evidence bears on the prior evidence of record.7 Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error.8
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must
manifest on its face that OWCP committed an error.9 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.10 The evidence submitted
must not only be of sufficient probative value to create a conflicting medical opinion or establish
a clear procedural error, but must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision.11
The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.12

5

20 C.F.R. § 10.607.

6

See id. at § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

Nelson T. Thompson, 43 ECAB 919 (1992).

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

10

Leona N. Travis, 43 ECAB 227, 240 (1991).

11

Annie L. Billingsley, 50 ECAB 210 (1998).

12

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765 (1993).

3

ANALYSIS
The Board finds that this case is not in posture for decision because OWCP erroneously
adjudicated appellant’s request for reconsideration under the clear evidence of error standard.
When appellant initially filed her claim for a schedule award she did not submit any
medical evidence in support of a schedule award. By letter dated January 8, 2015, appellant
provided new evidence in the form of an impairment rating from her treating physician with
regard to her schedule award claim. Dr. Mehling’s January 6, 2015 medical report provided
findings on physical examination and review of diagnostic testing. He reported that appellant
had reached MMI and was entitled to an award for 50 percent permanent impairment of the right
wrist.
In its June 9, 2016 decision, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. It found that
her reconsideration request was received on March 18, 2016. The Board notes that appellant
submitted new evidence from Dr. Mehling addressing impairment as of January 26, 2015, the
date her January 8, 2015 letter was received. The Board has held that a claimant may request a
schedule award or increased schedule award at any time based on evidence of new exposure or
medical evidence showing the progression of an employment-related condition resulting in
permanent impairment or increased impairment.13 Dr. Mehling opined that appellant had
reached MMI and provided an impairment rating for the right wrist.
As in the case Paul R. Reedy, the June 9, 2016 decision treated appellant’s claim as a
request for reconsideration. The Board finds, however, that she was not seeking reconsideration
of the previous schedule award determination. Rather, appellant submitted new evidence
showing increased impairment of the right upper extremity.14 OWCP’s procedures provide that
if a claimant is seeking an increased schedule award due to increased impairment and/or
additional exposure, but not contesting the decision or prior award, this should not be treated as a
reconsideration request and OWCP should develop the issue of entitlement to an additional
award.15
The Board thus finds that OWCP improperly denied appellant’s request for
reconsideration under the clear evidence of error standard and failed to issue an appropriate
decision regarding appellant’s claim for an increased schedule award.16 On remand OWCP
should review and develop the medical evidence and issue a de novo decision regarding
appellant’s claim for a schedule award.

13

Id.

14

J.F., Docket No. 13-112 (issued November 6, 2013).

15

The Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)
(February 2016).
16

E.T., Docket No. 13-1691 (issued September 25, 2013).

4

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2016 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision of the Board.
Issued: May 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

